Affirmed and Memorandum Opinion filed August 24, 2006







Affirmed
and Memorandum Opinion filed August 24, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00759-CR
____________
 
CHRISTOPHER TERRELL DAVIS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District
Court
 Harris County, Texas
Trial Court Cause No.
937,527
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to possession of a controlled substance on April 21,
2003.  In accordance with the terms of a plea bargain agreement with the State,
the trial court deferred an adjudication of guilt, placed appellant on
community supervision for three years, assessed a fine of $750, and ordered
appellant to perform 200 hours of community service.  Subsequently, the State
filed a motion to adjudicate guilt.  Appellant entered a plea of  Atrue@ to one of the State=s allegations.  The trial court
adjudicated guilt and sentenced appellant to confinement for eight months in
State Jail Division, Texas Department of Criminal Justice.  Appellant filed a
notice of appeal.




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), presenting a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced.  See High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).
More
than three months ago, a copy of counsel=s brief, together with a copy of the
entire appellate record, was delivered to appellant at his last known address. 
Appellant was advised of the right to examine the appellate record and file a
pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex.
Crim. App.1991).  As of this date, no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824 (Tex. Crim. App. 2005).  Further, we find no reversible error in the
record.  A discussion of the brief would add nothing to the jurisprudence of
the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
24, 2006.
Panel consists of Justices Fowler, Edelman and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b).